Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (2017/0039761).
     With respect to claim 1, Zhang teaches a method for detecting a human face comprising: determining a plurality of facial features (pre-set initial position data of feature point of eyes and mouth), see  paragraph 95.  Zhang teaches a pre-input face training samples, see  para. 48 and training to form the prediction model (3D posture using prediction model), see para. 81, according  with the feature points in the training sample (para. 48) comprising: capturing images via an image capture device  420 using a CCD 412, see para. 73. 
     Zhang also teaches face detection (step 601), para. 91 and see figure 6 which is used in the training to determine the human face; advancing to step 102, 502, 702 when a face has been detected. See also step 103.
.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claim 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of the Well Known Prior Art. MPEP 2144..

     With respect to claim 9, Zhang teaches   the location of the human face in the image, see col. 13, lines 13-16. Zhang  teaches observing the face shape and contour, see 13,51,54 and 64.
While Zhang does not specifically refer to “size” of a face, the location and face shape/contour is used in  the prediction model based on the facial feature information, such as the plurality of face feature points. Since size of a face generally refers to a contour and shape of a face, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention, to relate a size of a face with respect to the facial contour and shape of  the face. The contour and shape reveals the size of the face. 




                                          Claims Objected

     Claims 2-8 are objected to as containing allowable subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.